DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Amendment
The Amendment filed 01/20/2021 has been entered.   Claims 1, 2, and 4 remain pending in the application.   

Response to Arguments
Applicant’s arguments with respect to Claim 1 has been fully considered but are not persuasive.
Regarding the argument “the filter screen 1-1 in Guo acts as both an inner surface and outer surface of the housing… the claimed grid-like grooves are cut through both sides of the screen 1-1 of the housing 5.  Independent claim 1, however, requires that the grid-like grooves be only on an interior of the housing, the opposite exterior portion of the housing being without grid-like grooves”, as recited on Page 6 of the Remarks, this argument does not apply to the new grounds of rejection presented below.
In the rejection below, Guo’s “housing 5” is interpreted as the housing.  The inner surface is interpreted as Guo’s “screen 1-1”.  The outer surface is interpreted as the outer surface of the sidewalls of “housing 5”.  As illustrated in Guo’s Figures 11 and 12, “screen 1-1” is interior to and surrounded by the sidewalls of “housing 5”. As illustrated in Guo’s 
Applicant's newly amended claim limitations necessitated the new grounds of rejection presented in this Office action.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Guo et al. (Chinese Patent Publication CN201507995U, Machine English Translation provided herein and relied upon below) in view of Suzuki et al. (U.S. Pre-Grant Publication No. 2016/0109162).
Regarding Claim 1, Guo shows (Figures 6, 8, 9, 11, 12, 13-1, and 14):
An indoor unit (indoor unit, title) of an air-conditioning apparatus (apparatus illustrated in Figure 14) having a pipe (7; the connecting pipes of the indoor unit need to be connected to the outdoors, Paragraph 0004), the indoor unit (indoor unit, title) comprising:
a housing (5) defining an outer shape (as illustrated in Figures 12 and 14, 5 defines the rectangular shape of the indoor unit) of the indoor unit (indoor unit, title); and
a pipe hole-opening groove section (1) including grid-like grooves (1-6, as illustrated in Figure 13-1) formed on an inner surface (as illustrated in Figures 11, 12, and 13-1, 1-1 is an 
the pipe hole-opening groove section (1) is such a manner (the hole cover frame 1-4 and the plastic filter screen 1-1 are processed into one body by injection molding technology through a mold, Paragraph 0043; cut the filter screen 1 according to the shape of the cut line 1-6 in Figure 13-1, Paragraph 0049) that the grid-like grooves (1-6, as illustrated in Figure 13-1) are cut within (as illustrated in Figure 13-1, 1-6 are cut within 1-1) a groove-like outer frame (1-4-1); and
a portion of (the outer surface of the particular side of 5 in which 1 is installed, as illustrated in Figure 12) an outer surface (the outer/exterior surface of 5) of the housing (5) that is opposite (1 is an inner surface surrounded by the outer surface of 5) to the pipe hole-opening groove section (1) is a flat outer surface (as illustrated in Figure 12, the sidewalls forming 5 are flat outer surfaces) that is without grid-like grooves (as illustrated in Figure 12, grooves 1-6 are located on 1, not on the sidewalls forming 5). 
However, Guo does not show the pipe connected to an outdoor unit of the air conditioning apparatus.
Suzuki teaches (Figures 1, 2, and 3A):
It is known in the indoor unit (101) of an air-conditioning apparatus (100) for connecting pipes (10a, 10b) to be connected between (as illustrated in Figure 1) an outdoor unit (102) and the indoor unit (101).
Further, the outdoor unit… changes the flow direction of refrigerant in the refrigerant circuit between a cooling operation and a heating operation, Paragraph 0040.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to connect Guo’s connecting pipes to an outdoor unit, as taught by 

Regarding Claim 2, Guo shows (Figures 6, 8, 9, 11, 12, 13-1, and 14):
The housing (5) has a box-like shape (as illustrated in Figures 1, 12, and 14, 5 has a box-like rectangular shape) and includes
a lower one surface panel (5a, see Annotated Figure 14 below) forming a lower end of one side surface (as illustrated in Annotated Figure 14, 5a forms a lower end of the left side surface of 5) of the housing (5),

    PNG
    media_image1.png
    372
    415
    media_image1.png
    Greyscale

a one end bottom panel (5b, see Annotated Figure 14 above) forming one end of a bottom surface (as illustrated in Annotated Figure 14, 5b forms the left end surface of the bottom portion of 14) of the housing (5),
a lower other surface panel (5c, see Annotated Figure 14 above) forming a lower end of an other side surface as illustrated in Annotated Figure 14, 5c forms a lower end of the rear side surface of 5) of the housing (5), and
an other end bottom panel (5d, see Annotated Figure 14 above) forming an other end of the bottom surface (as illustrated in Annotated Figure 14, 5d forms the rear end surface of the bottom portion of 14) of the housing (5), and wherein
the pipe hole-opening groove section (1) is formed in (as illustrated in Annotated Figure 14 above, 1 is formed in both 5a and 5c) at least one of the lower one surface panel (5a), and the lower other surface panel (5c). 

Allowable Subject Matter
Claim 4 is objected to as dependent upon a rejected independent claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
It is noted the prior art does not teach or suggest a plurality of groove-like outer frames each having a different size, wherein the grid-like grooves are cut within each of the plurality of groove-like outer frames. 







Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D. T./
Examiner, Art Unit 3762
04/21/2021
/KENNETH J HANSEN/Primary Examiner, Art Unit 3746